DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “A silicone member, which Is used as a micro device and has a holding part for holding samples, or defines the holding part through the combination with a counterpart member, wherein”.  The Examiner submits the highlighted portion of the claim renders the claim unclear. It is unclear what structural (or functional) features (or elements) are required for the silicone member to meet the limitation of defining a holding part in combination with another element that is not part of the claimed device.  Claim 10 recites “A micro device, which comprises the silicone member according to claim 1”.  The Examiner submits it is unclear as to what structural feature or combination of features are required to meet the limitation of a micro device as recited in claim 10. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2009/0298116) in view of Suzuki (US 2014/0051788). Fang teaches a cell culture apparatus. The embodiments of the device most relevant to the instant claims are shown in Figures 1-6 and described in Paragraphs 0027-0039.
Regarding claims 1, 3, 8, 9, and 10 – Fang teaches a cell culture comprised of a silicone member (100) having a holding part (substrate 104 with wells 106) for holding samples in Figures 1 and 3. The wells may have a depth of 5-100 microns.  As shown in Figure 3, the holding part may also include a flow channel (microchannel 109) having a width of 5-50 microns.  See Paragraphs 0028-0033.  Fang does not teach an ionic conductive agent at 0.01-1 parts by mass per 100 parts by mass of the silicone.
Suzuki teaches an insulating silicone composition for use in packing materials and containers. The composition is comprised of a silicone having an ionic conductive liquid having an alkoxysilyl group which gives the silicone anti-static properties.  See Paragraphs 0001-0049 and the Examples. In Paragraphs 0011-0015, Suzuki teaches that adding a crosslinking agent and  the ionic conductive liquid to the silicone in an amount of 0.001-5 parts by mass per 100 parts by mass of the silicone and crosslinker results in a silicone device having antistatic properties without bleeding of the liquid.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to add the ionic conductive agent from Suzuki with the device of Fang.  One of ordinary skill in the art at the time would add the ionic conductive agent to the device of Fang in order to provide a device having excellent antistatic properties as taught by Suzuki. 
Regarding claim 2 – Figure 8A of Fang shows a silicone member having visible light transmittance. 
Regarding claims 4 and 5  – Suzuki discloses an ionic liquid having an alkoxysilyl group as recited in claim 5 in Paragraphs 0031-0033, 0051, and 0081-0098. 
Regarding claim 6 – Fang teaches the cell culture apparatus substrate may be made of organopolysiloxane in Paragraph 0028. 
Regarding claim 7 – Suzuki discloses the use of silicone rubber having a volume resistivity of 1 x 1010 ohm-cm or more in Paragraphs 0009-0010. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        July 28, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798